PER CURIAM.
We affirm the trial court’s summary denial of appellant’s motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a), without prejudice to appellant’s right to present his gain-time challenge to the Department of Corrections first. If he is not satisfied after exhaustion of administrative remedies there, he can then file a petition for writ of mandamus with the appropriate circuit court. See Dacosta v. State, 842 So.2d 935 (Fla. 4th DCA 2003).
KLEIN, SHAHOOD and MAY, JJ., concur.
2